Citation Nr: 0325035	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  00-01 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder, claimed as an upper back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.

3.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for probable 
contusion of the spinous process, T5, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1981 to December 
1986 and from January 1988 to March 1989.  This case 
initially came before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied an evaluation in excess of 20 
percent for low back strain, denied an evaluation in excess 
of 10 percent for probable contusion, T5, spinous process, 
and denied requests to reopen claims of entitlement to 
service connection for an upper back disorder and for 
headaches.  By a decision issued in May 2001, the Board 
remanded the claims.  The appeals now return to the Board 
following further development.

After reviewing the record and evidence contained in the 
claims file and the veteran's contentions, the Board finds 
that the issues on appeal are more accurately stated as 
described on the title page of this decision.

The veteran's contentions that his service-connected thoracic 
spine disability increased in severity reflect, in essence, 
that he believes he has a thoracic spine neurologic problem 
or some other thoracic spine disorder in addition to and as a 
result of the service-connected probable contusion, spinous 
process, T5.  Although the veteran did not identify a 
specific neurological or other problem of the thoracic spine 
due to the injury to T5, the evidence reflects that 
radiologic examination of the thoracic spine discloses a 
wedge deformity at T3.  It appears that the veteran intended 
his contentions that his thoracic spine disability had 
increased in severity to include a claim for direct or 
secondary service connection for any thoracic spine disorder 
present, to include wedge deformity, T3.  This issue is 
inextricably intertwined with the veteran's claim for an 
increased evaluation for probable contusion of the spinous 
process, T5, since the outcome of any claim for direct or 
secondary service connection for a thoracic spine disorder 
might determine what symptoms and manifestations of thoracic 
disability would be evaluated as part of the severity of the 
service-connected probable contusion, T5, spinous process.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other).

The veteran's request to reopen the claim of entitlement to 
service connection for headaches, and the claim for increased 
evaluations for low back strain and for probable contusion, 
spinous process, T5, are addressed in the REMAND appended to 
this decision.  The reopened claim for service connection for 
a cervical spine disorder is addressed as well.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
evidence necessary for an equitable disposition of the claim 
addressed in this decision has been obtained.

2.  A March 1990 rating decision which denied service 
connection for an upper back disorder is final.

3.  The evidence associated with the record since the March 
1990 rating decision which reflects that the veteran has a 
diagnosed disorder of the cervical spine bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and the new evidence 
must be considered in order to fairly decide the merits of 
this claim.


CONCLUSION OF LAW

Evidence received subsequent to a final March 1990 rating 
decision which denied service connection for an upper back 
disorder is new and material to reopen the claim.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has submitted new and material 
evidence to reopen his claim for service connection for an 
upper back (cervical spine) disorder.  

Duty to assist and notify

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  This law redefined the obligations 
of VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  This final rule includes amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  In the instant 
case, relative to the attempt to reopen a claim for service 
connection, the claim was received prior to August 29, 2001.  
Therefore, the revised definition of new and material 
evidence does not apply.

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VA also has a duty to assist the 
veteran in obtaining the evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The veteran was first notified of the enactment of the VCAA 
in a March 2001 letter from the RO, which provided a brief 
overview of the provisions of the VCAA and advised the 
veteran that the VCAA had been complied with in his case, 
which was ready for appellate review.  In a May 2001 decision 
which remanded the claims, the Board provided the veteran 
with the text of portions of the VCAA, describing in detail 
certain duties VA owed to the veteran.  In July 2001, the RO 
again advised the veteran of the VCAA, afforded the veteran 
an opportunity to submit or identify relevant evidence, 
advised the veteran as to the status of evidence that had 
been identified but had not yet been obtained, and advised 
the veteran of his responsibilities in connection with 
development of the evidence.  

The Board notes that the disposition of the issue addressed 
below, whether the veteran has submitted new and material 
evidence, is favorable to the veteran.  As such, it would be 
adverse to the veteran's interests to remand this claim for 
action under the VCAA.

Request to reopen claim for service connection for cervical 
spine disorder 

Although the veteran's claim for service connection for an 
upper back disorder has been denied, the veteran may reopen a 
previously-denied claim, if he submits new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  The veteran contends that he has 
submitted such evidence, and the Board agrees.

New and material evidence means evidence not previously 
received which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  No 
other standard than that articulated in the regulation 
applies to the determination in this case.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

38 C.F.R. § 3.156, as in effect prior to August 2001, does 
not identify the qualities evidence must have to be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  It is reasonable to require 
evidence received since the prior final denial to "contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Id. at 1363.  When determining whether a claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

The Board also notes that Hodge and later cases regarding 
requests to reopen claims set forth a three-step analysis to 
be applied in determining whether evidence was new and 
material.  The second step of that analysis required VA to 
determine whether the claim was well-grounded under 38 
U.S.C.A. § 5107(a).  However, as noted above, the VCAA 
amended certain provisions of the laws governing veterans' 
benefits in November 2000, so that a veteran is no longer 
required to submit a well-grounded claim.  Therefore, the 
portion of the analysis in Hodge regarding determination of 
whether the new and material evidence establishes a well-
grounded claim has not been applied by the Board. 

Analysis

By a statement submitted in February 1990, the veteran sought 
service connection for problems in the upper back.  The 
evidence of record consisted of service medical records from 
each of the veteran's periods of service, VA outpatient 
treatment records dated from April 1989 through January 1990, 
and the report of a VA examination conducted in February 
1990.  At the time of the VA examination, the veteran 
complained of neck pain.  The examiner concluded that the 
veteran had a chronic pain syndrome, but no diagnosis of any 
neck or upper back disorder was assigned.

By a rating decision issued in March 1990, the RO denied 
service connection for problems of the upper back.  The 
veteran timely disagreed with this determination, and a 
statement of the case was issued in March 1990.  The veteran 
did not thereafter submit a timely substantive appeal, and 
the RO's March 1990 rating decision became final.

By a claim submitted in August 1998, the veteran requested to 
reopen his claim for service connection for a neck disorder.  
As part of his August 1998 claim, the veteran submitted a 
radiology report from West Shore Hospital.  The report of MRI 
(magnetic resonance imaging) of the cervical and thoracic 
spines, conducted in December 1997, disclosed a small central 
disc herniation at C3-4 encroaching upon the anterior aspect 
of the thecal sac.  Images of the thoracic spine demonstrated 
a slight anterior compression deformity involving the 
vertebral body at T3.  There were moderately-sized posterior 
osteophytes at T3-4 which caused some encroachment on the 
thecal sac but there was no evidence of disc bulge or 
herniation.

The evidence added to the record since 1990 meets the 
criteria for new and material evidence.  The evidence since 
March 1990 is new, in that this additional evidence was not 
of record in 1990, and at least some of the additional 
information is not cumulative or repetitious of evidence of 
record at that time.  In particular, there is evidence that 
the veteran now has a medically-diagnosed cervical spine 
disorder, a bulging disc.  The evidence is significant, in 
that it is the type of evidence which must be considered in 
order to fairly decide the merits of a claim.  

As noted above, although the RO advised the veteran in the 
January 2000 SOC that the additional evidence did not serve 
to establish a well-grounded claim, that requirement has been 
removed.  Hodge, supra.  Instead, after Hodge, a veteran need 
only present evidence "which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim," consistent with 38 C.F.R. § 3.156(a).  In this case, 
the evidence establishes that the veteran now has the claimed 
disorder, a cervical spine disorder, and that new evidence is 
so significant that it meets the criteria for new and 
material evidence to reopen the claim.    

Once a claim has been reopened, the Board must determine 
whether all duties to assist the veteran to develop the claim 
have been met.  If so, then the claim may be decided on the 
merits.  In this case, as discussed above, the examiner has 
stated an opinion that the veteran does not have degenerative 
disease of the cervical spine, and therefore, there is no 
relationship between the veteran's low back disorder and 
degenerative disease of the spine.  However, the examiner did 
not provide an opinion as to whether the disorder the veteran 
does have, the abnormalities disclosed on MRI, may be related 
to the veteran's service or to any service-connected 
disability.  Without such opinion, further development is 
required.  Therefore, the reopened claim of entitlement to 
service connection for a cervical spine disorder is addressed 
in the REMAND below.  


ORDER

The request to reopen the claim of entitlement to service 
connection for a cervical spine disorder is granted, and the 
claim is reopened; the appeal is granted to this extent only.


REMAND

Since the Board has determined that the claim of entitlement 
to service connection for a cervical spine disorder must be 
reopened, further development is required to obtain clinical 
opinion as to the likelihood that the veteran has a current 
cervical spine disorder which was incurred in or is 
etiologically linked to the veteran's service or to a 
service-connected disability.  38 U.S.C.A. § 5103A (West 
2002).

The veteran contends that he has headaches which are 
secondary to his cervical spine disorder.  Thus, the outcome 
of the claim for service connection for headaches may depend 
on the outcome of the claim for service connection for the 
cervical spine disorder.  Therefore, adjudication of the 
claim for service connection for headaches must be DEFERRED 
until adjudication of the cervical spine claim has been 
completed.

The veteran contends that he is entitled to an evaluation in 
excess of 20 percent for his low back disability because a 
lumbar spine disc has herniated and there are neurologic 
manifestations of lumbar disability.  However, it does not 
appear that the RO has considered the veteran's contention 
that disc bulging or herniation is part of the service-
connected disability.  In particular, the examiner who 
conducted the October 2002 VA examination concluded that the 
veteran's degenerative joint disease was etiologically 
related to his service-connected low back strain, but did not 
discuss the evidence as to disc bulging or herniation, and 
did not provide an opinion as to whether disc bulging or 
herniation was present in service or etiologically related to 
service.  Further development, including obtaining the 
requested medical opinion, is required.  Id.

Until the veteran's contention that he has additional 
manifestations of his service-connected low back disability 
is addressed, adjudication of the veteran's claim for an 
increased evaluation for his service-connected low back 
disability cannot be completed.  Further development, to 
include determining whether degenerative changes of the 
lumbar spine or herniation of lumbar discs disclosed on MRI 
examinations are etiologically related to or encompassed in 
the veteran's service-connected low back strain, and, if so, 
to reconcile the evidence as to whether the veteran does or 
does not have service-connected neurological manifestations 
of his low back disability, is required.  

Additionally, the Board notes that effective September 23, 
2002, the regulation governing the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, was revised during the pendency of this appeal.  
See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  The veteran 
should be advised of the revised regulation if, after 
consideration, it appears that the prior and/or revised 
regulation at Diagnostic Code 5293 may be applicable to his 
claim.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); 
see also VAOPGCPREC 3-2000.  Additionally, effective 
September 26, 2003, the rating criteria for rating 
disabilities of the spine were revised.  See 68 Fed. Reg. 
51,4454-51,458 (Aug. 27, 2003).  If there is medical 
diagnosis or findings of service-connected neurologic 
manifestations, the RO should consider the veteran's claims 
under the new criteria, and inform the veteran of the 
evidence required to substantiate his claim under the revised 
criteria.  

Similarly, until the veteran's contention that he has 
additional manifestations of his service-connected thoracic 
disability is addressed, adjudication of the veteran's claim 
for an increased evaluation for the thoracic disability for 
which service connection has already been granted cannot be 
completed.  Further development, to include determining 
whether a wedge deformity or degenerative changes with thecal 
encroachment of the thoracic spine disclosed on MRI 
examinations are etiologically related to or encompassed in 
the veteran's service-connected probable contusion, T5, and 
to separate the manifestations of the service-connected 
disability from the manifestations of the other disorder, and 
to properly evaluate the service-connected disability or 
disabilities, is required.  

Accordingly, the case is remanded for the following actions:

1.  (a) The RO should inform the veteran 
of the provisions of the VCAA, and advise 
him of his responsibilities and of VA's 
responsibilities as to development of the 
evidence, and notify him of the evidence 
required to substantiate his claims.  

(b) The veteran should be notified of the 
types of alternative evidence he may 
submit or identify to substantiate his 
claims, including statements from former 
employers, supervisors, co-workers, or 
others who have had an opportunity to 
observe him, pharmacy records, 
photographs, and the like. 

(c) The RO should specifically advise the 
veteran of the period of time in which he 
may timely submit or identify evidence 
which might substantiate his claims, and 
the RO should specifically advise the 
veteran as to when that period ends.

(d) The veteran should be notified of the 
revised criteria under Diagnostic Code 
5293, and of the revision of spinal 
disability rating criteria effective in 
September 2003, and advised as to the 
effective date of each set of criteria.    

2.  The RO should ask the veteran to 
clarify whether he wishes to claim direct 
or secondary service connection for any 
additional thoracic disorder present.

If he does, the examination request 
directed in paragraph #4 below should ask 
the examiner whether the veteran has any 
thoracic disorder other than a probable 
contusion, spinous process, T5, and, if 
so, request opinion as to whether it is 
at least as likely as not that such 
thoracic disorder is due to or related to 
the injury the veteran sustained in 
service.  

3.  The veteran's current VA clinical 
records from October 2002 to the present 
should be obtained.  The veteran should 
also be afforded the opportunity to 
identify any private (non-VA) records 
from October 2002 to the present.  Any 
identified records should be requested 
and associated with the claims file.

4.  The veteran should be afforded VA 
orthopedic and/or neurological 
examination as necessary to:  (a) 
determine whether service-connected low 
back strain encompasses lumbar disc 
disease, or whether that disorder was 
incurred in the veteran's service or is 
secondary to service-connected low back 
strain; (b) describe the manifestations 
and severity of low back 


strain, and describe the manifestations 
and severity of lumbar disc disease or 
degenerative joint disease; (c) describe 
the manifestations of and severity of 
service-connected thoracic probable 
contusion, spinous process, T5; and, (d) 
determine whether any cervical spine 
disorder was incurred or aggravated in 
service or a result of any service-
connected disability.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995).  
Prior to the examination, the examiner 
should review the veteran's claims 
folder, including pertinent service 
medical records, which review must 
include the report of a medical 
evaluation Board, and state for the 
record that such review has been 
conducted.  

The examiner should specifically state 
the range of motion of the cervical and 
lumbar spines observed on clinical 
evaluation, in terms of degrees, and 
whether any limitations shown are slight, 
moderate, or severe; state whether there 
is any clinical evidence of pain on 
motion; whether the veteran has any 
functional impairments such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc.; and whether the veteran has 
experienced any incapacitating episodes 
(i.e., requiring bed rest) in the last 12 
months, and, if so, how often.  

5.  The veteran should be afforded 
neurology examination to obtain an 
opinion as to whether it is at least as 
likely as not (a 50 percent likelihood or 
more) that the veteran has a headache 
disorder which is related to or secondary 
to a cervical spine disability incurred 
in or as a result of service.  

6.  After the preceding has been 
accomplished, the RO should conduct any 
further development as may be 
subsequently deemed necessary.

7.  Thereafter, the veteran's claims for 
service connection and for increased 
evaluations should be re-adjudicated.  If 
any decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case, which should contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, (including the VCAA and its 
implementing regulations, and the prior 
and revised versions of the regulations 
at 38 C.F.R. § 4.71a, Diagnostic Code 
5293, if applicable), considered 
pertinent to the issues currently on 
appeal.  The veteran and his 
representative should be afforded an 
appropriate period of time for response, 
after which the case should be returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



